Implementation of the EU strategy for the Danube region (debate)
The next item is the debate on
the oral question to the Commission on implementation of the EU strategy for the Danube region by Silvia-Adriana Ţicău, Constanze Angela Krehl, Hannes Swoboda, Adrian Severin, Ivailo Kalfin, Karin Kadenbach, Olga Sehnalová, Rovana Plumb, Csaba Sándor Tabajdi, Evgeni Kirilov, Katarína Neveďalová, Vasilica Viorica Dăncilă, Daciana Octavia Sârbu, Ioan Mircea Paşcu, George Sabin Cutaş, Britta Thomsen, Corina Creţu, Claudiu Ciprian Tănăsescu, Ioan Enciu, Cătălin Sorin Ivan, Mario Pirillo, Kinga Göncz, Marc Tarabella, Françoise Castex, Victor Boştinaru, Inés Ayala Sender, Bogusław Liberadzki, Jo Leinen, Michael Cashman, Brian Simpson, Saïd El Khadraoui, Thijs Berman, Eider Gardiazábal Rubial, Ismail Ertug, Edit Herczog, on behalf of the S&D Group; Michael Theurer, Vladko Todorov Panayotov, Renate Weber, Sophia in 't Veld, Jan Mulder, Gesine Meissner, Jorgo Chatzimarkakis, Catherine Bearder, Viktor Uspaskich, Wolf Klinz, Nadja Hirsch, Cristian Silviu Buşoi, Giommaria Uggias, Ramona Nicole Mănescu, Adina-Ioana Vălean, Hannu Takkula, Jürgen Creutzmann, Alexander Alvaro, Holger Krahmer, on behalf of the ALDE Group; Reinhard Bütikofer, Michael Cramer, Eva Lichtenberger, Barbara Lochbihler, Heide Rühle, Elisabeth Schroedter, Isabelle Durant, on behalf of the Verts/ALE Group; Peter van Dalen, Oldřich Vlasák, on behalf of the ECR Group - B7-0013/2011);
the oral question to the Commission on EU strategy for the Danube region by Tamás Deutsch, Lambert van Nistelrooij, Danuta Maria Hübner, Marian-Jean Marinescu, Iosif Matula, Andrey Kovatchev, János Áder, Zoltán Bagó, Kinga Gál, Béla Glattfelder, András Gyürk, Ágnes Hankiss, Lívia Járóka, Ádám Kósa, Csaba Őry, Ildikó Gáll-Pelcz, György Schöpflin, László Surján, József Szájer, Edit Bauer, Alajos Mészáros, Csaba Sógor, László Tőkés, Iuliu Winkler, Elisabeth Jeggle, on behalf of the PPE Group - B7-0011/2011).
Mr President, the Commission published the European Union strategy for the Danube region and the associated action plan, which are due to be adopted by the European Council during the EU's Hungarian Presidency, on 8 December 2010.
The European Parliament has helped develop the strategy both through its resolution of 20 January 2010 and the activity of its Danube Forum, and will continue to be an active partner as well in implementing and updating it.
The European Union strategy for the Danube region is the result of wide-ranging consultations which saw the participation of local, regional and national authorities, as well as of representatives of civil society, academia and the business sector. They will play an even more significant role in the process of its implementation. The strategy reconfirms the importance of mobility and comodality, as well as of the need to invest in improving navigation and interconnections, in developing multimodal ports and in using new technologies so as to make the Danube cleaner and help remove more quickly the obstacles preventing the free movement of ships.
Completing the TEN-T projects relating to the Danube region, developing tourism and the energy infrastructure, preventing and combating natural disasters and the impact of climate change, as well as cultural and academic exchanges, will yield benefit in the region. Given the complex ecosystems and biodiversity in the Danube region, it is important that, in keeping with the joint statement on the development of inland navigation and environmental protection in the Danube River Basin, integrated project teams and win-win solutions are available both for improving navigation and providing environmental protection.
We welcome the appointment of the Priority Area Coordinators on 3 February and ask them to devise work programmes and identify the financial resources required, as well as improve cooperation between countries and regions so that we can proceed immediately with the strategy's implementation. Member States can review their operational programmes and reallocate unused funds for priority projects relating to the Danube region. In addition, the provisions of the future multiannual financial framework should include specific provisions for macro-regional strategies.
I wish to end, Mr President, by saying that, bearing in mind the link between the Black Sea and North Sea via the Rhine, the Main Canal and the Danube, we call for the European Union strategy for the Danube region to be extended to the Black Sea region.
Mr President, the European Union strategy for the Danube region is an integrated strategy which will interconnect different European policies, with the focus on the main problems affecting the entire macro-region. The aim of the contribution from the Group of the Alliance of Liberals and Democrats for Europe is to improve the transportation of freight by widening the navigable channel, develop the cities along the Danube by increasing port capacity, and develop the necessary terminals and an adequate infrastructure that will support multimodal transport, not to mention encourage small and medium-sized enterprises to access European funds.
I wish to stress the quite specific economic interdependence of the countries in the Danube region and the importance of investments not only in ITC, but also in developing small and medium-sized enterprises and their research departments in order to ensure sustainable growth and efficiency and boost the growth of the green economy. If we want to achieve economic growth and create jobs in the Member States bordering the Danube, we must provide the conditions for the successful implementation of this strategy not only by involving local authorities, but also through public-private partnerships.
Member States must identify priority development areas and prepare relevant projects in good time, making sure that they are integrated projects targeting all the European funds available and, in particular, the opportunities for regional cooperation. In this context, I think that it is essential for us to know exactly what the European Commission's action plan is for implementing this strategy and the model of governance adopted to this end.
Mr President, Commissioner, ladies and gentlemen, a comprehensive strategy for the Danube region that brings together all the affected regions, their peoples and Member States is a major boost and offers enormous potential for sustained development for the entire river region. Economic and ecological aspects can be balanced in a rational manner that will point the way for the future. Social problems can be resolved together. The biological and cultural diversity of the entire area along the river can be successfully marketed in joint tourism projects. The most important point, however, is that such cooperation should primarily aim to avert destructive flooding. We can all well remember the years when many parts of the region experienced need and misery. That is why it is important for the regions along both the upper and lower parts of the river to collaborate in a joint strategy for the Danube region under the European Union, aiming to sustain the natural character of the river.
Which is not to say that innovation and progress are to be abandoned. After all, it is possible to learn from the mistakes of the past, rather than repeating them. That is why the ships need to be adapted to the river, rather than vice versa. We have an enormous opportunity here because we have the technical expertise at our disposal and the potential within the region is huge. This may entail enormous innovation and a worldwide marketing strategy for the entire river region.
In this context, it also seems important to me that the European Parliament should correct one item in the Commission's proposal in its resolution: as in the Baltic region, an important international agreement for joint cooperation on river-related issues already exists; this agreement represents a consensus and has resulted in this joint statement which permits the conservation of the river, while, at the same time, allowing for its development as a transport route for ships. It is very important that the Commission should not go beyond this.
In order for this to happen, we need independent experts and, above all, transparency. Experience in the Baltic region has shown that transparency and the involvement of local people play a key role in ensuring that the measures taken in the river area enjoy broad support, that we carry out our work with the future generations in mind, and that such a cooperative approach is successful.
It makes a great deal of sense to use the available funds here and to consider whether all of the measures originally planned were correct and how corrective measures can be taken in the interests of rational, ecologically and economically balanced cooperation and development throughout the Danube region.
Mr President, the macro-regional strategies are, first and foremost, a political instrument representing one of the possible forms of regional cooperation. They should serve as an instrument for the effective exploitation of existing initiatives, programmes, financial instruments, cooperation platforms and institutions. The macro-regional strategies should also provide a framework for the better functioning of the Union and its internal market, as well as a platform for corporate networking. They should assist in the rationalisation and better structuring of access to tenders, which is an issue confronting Europe's larger cross-border geographical units. However, both tenders and instruments must be clearly defined.
From the perspective of our group, the Group of European Conservatives and Reformists, it is vitally important for the concept of macro-regional strategies at the EU level to be resolved in a structured and systematic way in relation to other policies. It is therefore desirable to select a strategic approach to this issue, particularly regarding the number of strategies, and the concentration and nature of the projects and administration.
We support the concept of macro-regional strategies, including the Danube one, on condition that the Council will continue to observe the approved principles (the '3 neutralities'): budgetary and financial neutrality, legislative neutrality and institutional neutrality.
The role and future of macro-regional strategies may be related to the debate over the future use of European funds, although in our view, it is unnecessary for today's debate to extend into a discussion on the future architecture of the cohesion policy and the anticipation of potential financial allocations designated for individual states in the coming financial perspective. The macro-regional strategies should not have an influence on the future architecture of the cohesion policy, except for supra-national cooperation, or on financial allocation for individual objectives.
Mr President, Commissioner, ladies and gentlemen, what exactly are we talking about when we speak of the European Danube strategy and mention the Danube region? This region connects 14 European countries and 115 million European citizens. Perhaps it is no exaggeration to say that the European Danube strategy is the strategy of the future; not simply the future of Central Europe, perhaps not even the future of the European Union, but the future of Europe in a broad sense. It does not simply look back, does not merely seek to solve the problems we brought with us from the past, but it seeks to create a recipe for cooperation which can tackle the tasks of the future. In devising the strategy for the Danube region, we employed a method last used long ago through which we have perhaps really managed to take the European Union, the initiative of the European Union, close to the citizens of Europe, as it took a very long time for the Commission to develop its concept announced in December last year by listening to and considering the opinions of an extremely large number of stakeholders.
A similarly very, very important question is that the countries and regions of the Danube region, the people living here, were affected severely by the crisis, the economic and financial crisis, so the strategy for the Danube region must be a strategy of recovery from the crisis which must have increasing employment at its centre in any event. I believe that all of us here in the European Parliament can welcome the approach of the current Hungarian Presidency of the European Council which considers the strategy of a developing, increasingly prosperous Danube region, on the one hand, and the strategy of an inhabitable Danube region, on the other, to be extremely important. From this aspect, it is vital for the realisation of the strategy of cooperation to have at our disposal the EU funds which have not yet been used by the Member States involved in the Danube region strategy for the implementation of their cohesion policy.
Mr President, the Commission is very enthusiastic. That is why we were so pleased to take up the task of developing a strategy with the relevant regions and Member States. We have presented a draft with the aim of significantly intensifying cooperation between the regions and Member States and improving living standards. A broad consensus exists in relation to the priorities of the strategy, namely mobility, the environment and its improvement, and an increase in prosperity.
I am very pleased that Parliament has repeatedly approved and backed the integrated approach taken in this new macro-regional strategy. As the strategy for the Baltic Sea region also shows, the active engagement of all those involved is vital, from a local, national and regional level, to a European level. However, civil society, the business community, etc. must all play their part. This seems to be the case in the Danube region. What is required here is genuinely sustained development. Thus, for example, three of the eleven priority areas relate to the improvement of water quality, the protection of nature and the issue of risk management and ecologically sound flood prevention measures, not just on the Danube, but also on its tributaries.
We are faced with an incredible opportunity here. Let us not forget that the Danube is by far the most international river in the world. There are ten countries along this river. There is not a single river in the whole world with so many adjoining countries along its banks. For this reason, it is very important for us to exploit the opportunities for institutional cooperation and for establishing new institutions - particularly in view of the fact that this macro-regional strategy involves eight EU Member States and six non-Member States.
Let me talk about financing: the important thing here is that the resources already available should be used. There are plenty of opportunities for this in ongoing programme planning. The point is to link operative programmes together in an intelligent way, so that certain projects that can only be implemented on a cross-regional basis can be worked on in parallel. In many discussions, whether multilateral or bilateral, I tell people that they should start their preparatory work for the next round of funding applications now by considering which projects can be implemented on a joint basis and what financial resources these might require.
The point is also to make use of the existing additional resources, such as the EUR 30 billion provided by the European Investment Bank for three years, in the region. I am certain that we will still be able to address one or two of these specific issues directly today. For the Commission's part, we shall supervise and support this strategy, which has evolved from the bottom up. A high-level group from all Member States will be convened to which regular progress reports will be made. There will be follow-up conferences, reports, etc. Above all, there will be a plan of action with specific measures and deadlines and it is important that these matters are supported.
Finally, I would call on you in your capacity as local representatives to ensure that the many measures already considered, assessed and approved today really do get implemented, so that all of our shared intentions actually bear fruit.
Mr President, the Group of the European People's Party (Christian Democrats) welcomes the document drafted by the Commission and will support its approval during the Hungarian Presidency. We believe that there are basically three prerequisites for implementing the strategy effectively: a list of priorities and common projects, coordination at Commission level and appropriate funding so that we can achieve the goal we all want.
Why include a list of priorities? The reason is that this list should be available for all the countries involved, a list of projects which will be implemented jointly, at the same time, to help boost the region's economic development and, by extension, make it more attractive. All partners must implement these clearly defined projects, which will have a set of common priorities and will be implemented simultaneously by all the players involved. The next point is coordination. The European Union's experience from the Baltic Sea strategy has provided proof of the need for an adequate framework set up at EU level to ensure the strategy's coherence. The coordination framework should not affect regional and local responsibilities but guarantee the implementation of the appropriate priorities.
Admittedly, what is not required is more funds, new institutions or new legislation. However, a strategy is needed which will be based on a common list of priorities, good coordination and effective funding. This plan must be put into action and the resources already earmarked in the structural programmes must be supplemented both by the contribution from the states involved and also by the possibility of reallocating unused funds from other segments.
Commissioner, you have proposed a contract for the future cohesion policy. Perhaps you could repeat this exercise for the implementation of the Danube strategy as well.
Mr President, it is fortunate that Mr Hahn is the Commissioner responsible. He, too, comes from a Danube country and certainly a huge amount of work awaits both the Hungarian Presidency and the European Commission in order to create harmony between the 11 policy areas. There are too many priorities, Commissioner and fellow Members. How will it be possible to create balance and harmony between the different priorities? It is not doubt that makes me say this, as I too would like this strategy to be successful, and the best thing in this strategy is that it encourages and forces countries in the Danube region to cooperate where frequently, cooperation has been wanting. At the same time, it is questionable how sometimes contradictory objectives laid down in the Danube strategy, such as water quality, improving the state of the environment, navigability, energy exploitation or ecotourism, can be harmonised. For this reason, the Commission faces a huge amount of work to create harmony between the 11 countries and the 11 policies after adoption in June.
Mr President, the strategy for the Danube region is to be approved by the Council of Ministers in April. This is a signal to the general public that there are no impediments to it getting under way.
In practice, however, Member States and non-Member States of the region face many challenges associated with the actual implementation and coordination not only as regards priorities, but also as regards the mechanisms for funding, assigning, accounting for and monitoring implementation. This applies particularly to major trans-boundary infrastructure projects.
I believe that the Commission should carefully scrutinise the issue of monitoring projects carried out under the Danube strategy not only for financial discipline, but also for adherence to deadlines, contractual undertakings and the quality of the results. Clear responsibilities need to be laid down regarding who will monitor the fulfilment of undertakings made, how and where, and how problems will be communicated, analysed and resolved.
Another major issue is that of communicating and publishing the results achieved through the strategy. Transparency and access to information during the course of projects is extremely important, both as regards the actual internal administrative processes between project coordinators and contractors, and as regards the citizens of the European Union.
Before drafting the strategy, we held wide-ranging discussions and consultations on issues relating to the priorities and the actual projects under the strategy. This increased European public interest in the projects. How will they be informed about the progress or otherwise of the strategy, and what is the mechanism for public supervision? This is a question that also needs to be answered at European level.
That is why I believe that the debates and information campaigns must be continued. It is necessary to maintain public involvement in this ambitious European project, which we would all like to see come to fruition.
Mr President, it is important that the drafting of the strategy should be an open process, and that a small number of influential players are not allowed to dictate the outcome. This means that we also need to find solutions for conflicting interests. It is not possible to reconcile all forms of development for the waterway with the objective of protecting the unique natural heritage of the Danube region. The point must be to make use of the technical opportunities available to us and to adapt the ships to the river, rather than vice versa.
I am referring here to the Danube as it flows freely through Bavaria. I believe we should strongly criticise the fact that a communication issued by the Commission does not seek to follow the path of what is technically viable and most environmentally compatible. Contrary to the recommendations to date, the Commission is now committing itself to a development that will enable type 4B vessels to navigate the river throughout the year by 2015. This will inevitably lead to conflict, even though this would not be necessary if a consensus were to be reached on how to exploit the existing technical options while, at the same time, protecting the natural amenity. This prior decision must be withdrawn at all costs.
Finally, I would also call for the EU strategy on Roma inclusion to be linked with the strategy for the Danube region. This should also be reflected in Parliament's resolution.
Mr President, at the end of last year, the European Commission presented a communication - the Action Plan of the European Union strategy for the Danube region. Part 2.1 of the communication talks about the challenges and opportunities which a common coordinated approach of the countries involved might bring to the development of this region.
One of these is the exploitation of the Danube waterway for the efficient and environmentally friendly transport of goods. We know that the current transport capacity of the river is well below what it might be. However, in connection with the construction of a broad-gauge railway to transport goods from Vladivostok across all of Asia, the Caspian region, Russian, Ukraine and all the way to the port in Vienna close to Bratislava, the importance of the Danube waterway will surely increase sharply. In my opinion, it is therefore necessary, in the interests of reviving and boosting the economic growth of the region, to examine again the planned projects for environmental water infrastructure, which will make it possible not only to reduce the risks and consequences of flooding, but also to improve the navigability of the river, while producing inexpensive, clean electrical power from renewable sources. For infrastructure such as this, it will surely pay also to mobilise existing unused funding, particularly from the Cohesion Fund, if we can find a suitable mechanism for this.
(NL) Mr President, it is a positive thing that we are speeding up the Danube strategy. There are major problems, we know this, environmental problems, hillside erosion, water quality, and - more importantly - we are making insufficient use of the potential that this area offers to citizens and businesses.
As a Dutch member of this Parliament, I know that we used to have a similar approach towards the Rhine. Improvements in water quality, the functioning of transport and tourism, and agriculture go hand in hand. With nothing working against each other, an integrated approach can really help.
Turning now to the legal basis. The legal basis for enhanced territorial cohesion has been laid down in the Treaty. This new article provides an opportunity for good cooperation between and across the borders of the fourteen participating Member States. The instruments, Objective 3 of Cohesion Policy, provide an excellent basis as they cover municipal regions, companies and citizens. The Group of the European People's Party (Christian Democrats) is saying 'yes' to this strategy. Under these three conditions, as the Commissioner has just said: no new structures, no new legislative frameworks and no new separate funds. However, 'yes' to using the current funds and 'yes' to the European Investment Bank's funds.
The macro-regions, which are still in the experimental phase, should not make administration in Europe more complex. No, the region, the Member State itself, will remain the starting point and we are going to deploy that money and those tools to better effect. Then, I think, we will be able to work very effectively on those action programmes which offer advice and assistance and which are backed by the European Commission.
Under those conditions, we are currently moving forward with the Baltic Sea. That is running smoothly, now the Danube, and soon the Atlantic Coast.
This morning, I talked to Schuttevaer, a Dutch skippers' association; they are saying that 10% of transport on the Rhine originates from the Danube. We could easily increase this if we made better use of that broad waterway between the North Sea and the Black Sea. Good for the east and good for the west!
Mr President, the Danube strategy must turn into a continuing process and into a tool for coordination among partners facing similar challenges. It has to improve the implementation of common targets and to make an impact clearly felt by our citizens along this important European artery, which, as a colleague pointed out, has also been heavily hit by the present crisis.
It is of crucial importance that the Danube strategy be based on a bottom-up approach. This partnership should be followed up in the future development of cohesion policy programming documents. The active participation of local and regional stakeholders is a guarantee that they recognise as their priorities the actions and projects included in the strategy. By this I mean real ownership of the process. The willingness of the Danube regions to allocate funds from their own programmes to common projects is a precondition for the successful accomplishment of their goals, but they should also strengthen the coordination of the existing transborder programmes. That is the only way for the strategy to become a good example of interregional cooperation.
(CS) Mr President, the Danube strategy is the second macro-regional strategy to support territorial cooperation where there are common characteristics and joint challenges.
We certainly agree that the main objective should be to ensure sustainable development, jobs and prosperity in the Danube region. The greatest possible use should also be made of existing instruments and policies. I therefore fully support the so-called principle of the three 'NOs': 'no' unnecessary bureaucracy, 'no' new institutions and 'no' new or additional funding. At the same time, however, a specific question arises for the Commission over these objectives. How can you ensure that the strategy is properly implemented under these conditions?
The regional and municipal authorities, in cooperation with the voluntary sector, must play a particularly important role within the framework of the principle of subsidiarity. These bodies should cooperate effectively together and their activities should be monitored and assessed by the Commission. Implementation should be regulated through a Commission action plan. However, is the Commission also drawing up an abridged and more easily comprehensible version of this document, which would communicate the main practical advantages of this strategy directly to citizens and to local and regional authorities? One last question: what possible link is there between the Danube strategy and the new financial framework for 2014-2020? Is there an overlap?
(DE) Mr President, Commissioner, I would like to offer my very sincere thanks to you for coming here today. You listed eleven priorities today and one of your first comments was that 'the Commission is very enthusiastic'.
The strategy for the Danube region is genuinely a bottom-up process. Wherever we look in the Member States, but particularly in the communities along the Danube, this strategy is universally agreed to be essential.
If we listen to today's discussions, it is quite clear where the greatest fears lie. Cooperation in the cultural sphere is not a major problem - this is something that will work. The Danube region already has a long history of cultural cooperation. The fears relate to sustainability and the threat to the Danube itself.
We have heard today that we need to develop the Danube as a transport route because we - I am also speaking in my capacity as a member of the Committee on the Environment, Public Health and Food Safety - genuinely see this as an alternative way if not to cut CO2 emissions, which is perhaps too ambitious a goal, then at least to avoid increasing them. However, we do recognise the major threat to the Danube as a whole.
If we regard the Danube and its tributaries as one large ecosystem, then I can see that this strategy for the Danube region represents a major opportunity, although, on the other hand, it requires a great deal of foresight in the way the strategy is drawn up.
There are calls for more money and indeed monetary support will be required. Yet, it will be up to you and the Commission, as well as Parliament, of course, to ensure that all the resources deployed here really do play a role in ensuring that the ecosystem comprising the Danube, its tributaries, forests, dry meadows and wet meadows, is preserved for the future. This is a fundamental requirement if Europe is to develop.
This strategy for the Danube region really does offer an opportunity to invest in green energy and to establish sustainability from the bottom up. We now have an opportunity to harness the enthusiasm of the population, stakeholders and other responsible parties. Together, we should make the most of this opportunity because we can provide an excellent example here.
(BG) Mr President, the Danube strategy must yield concrete results with a clear visibility for the citizens of the Danube countries right from the outset.
There are plenty of ideas for the countries along the Danube, but what is important are the priorities used to launch the strategy. Joint tourist trails and the development of transport, the environment and contacts between universities will be high-visibility projects and will create an image for the Danube strategy.
In particular, I would like to point out the need for the active involvement of structures of civil society in the implementation of the strategy from the very start. It can only be successful when the citizens living along the Danube feel that it has taken concrete form and that they can be involved in it.
In this regard, I would like to call upon the Commission as well as my fellow MEPs from the Danube countries to assist by opening information points and, in particular, to assist non-governmental organisations, local councils and universities in implementing specific projects.
(SK) Mr President, the Danube strategy will amount to mere empty words unless it is implemented along with funding. We are also talking about that this evening.
On the other hand, however, it is good that multimodal transport is one of the main focuses. I know, for example, that the river ports on the Danube, either at Vienna or Bratislava, will, after modernisation, make a very significant contribution to the area of multimodal transport, ensuring that not everything is transported just by lorries, as this damages the environment, of course. The recent Bratislava conference on the Danube strategy, attended by Slovak Deputy Prime Minister and Minister of Transport, Ján Figeľ, outlined the main trends and involvement of all the countries on the Danube that are taking part in the strategy. The issues of the environment, purity of ground water and also prevention of natural disasters and environmental disasters are all topics which must be incorporated in a sensible way. In my opinion, this strategy will not have an impact on the future allocation of structural funds for other regions.
(RO) Mr President, after the accessions in 2004 and 2007, it became legitimate for us to talk about the Danube region as an area in the European Union. As a result, following the request made by the European Council in June 2009, the Commission drew up the strategy for the Danube region. I would like to congratulate the document's focus on 11 key areas which will result, provided that they are implemented properly, in achieving sustainable development and creating jobs and security in the region. I think that one of the conditions for ensuring the success of this strategy is to overcome the insensitivities which exist between the different regions through intensive financial and institutional cooperation and by providing better access to existing funds at regional level.
Last but not least, one factor which may play an important role in the success of this strategy is energy. Fragmentation of the energy markets results in high costs and a lack of real competition. This is why I urge diversification of supply through interconnections and genuine regional markets which can ensure increased energy security.
(DE) Mr President, Commissioner, the strategy for the Danube region is intended, among other things, to promote long-term cooperation in order to improve the transport network and infrastructure for greater environmental protection. This will certainly include sewage treatment plants and projects to promote environmental technology and biodiversity. This is a good thing.
Yet, what I believe is missing under the environmental heading, Commissioner, is the issue of environmental safety in the context of nuclear power. After all, some of the most controversial nuclear power stations in Europe - Mochovce, Temelin, Belene - are located within the Danube region and, for the most part, the construction methods used there date back to the Soviet period, so that the power stations have some serious and dangerous deficiencies. Despite the serious international consequences of a laissez-faire nuclear policy, insufficient attention is paid to the adjoining regions of neighbouring states, which are not included in the environmental assessments to the appropriate degree. Unfortunately, this results in tensions between adjoining states and regions on the subject of environmental policy. I believe the strategy for the Danube region would provide an excellent basis for resolving these issues.
(HU) Mr President, when, in my childhood, I swam in the Danube, I always got covered in oil and smelt of it too, so I hope this will change in the future. Nowadays, the situation is entirely different and in the future, when the Danube strategy reaches fruition, I think and very much hope that through the cleansing of the Danube, the differences between the regions will also disappear gradually. I regret that there is no separate financial framework and that it was put under cohesion policy, which is otherwise entirely correct because if you proceed all the way along the Danube, you can see the awfully big differences that exist between the different regions. Another reason why this strategy is good is because the Danube links the old Member States and the new Member States, and this provides inspiration for us to homogenise these regions and lead them towards development. The macro-region of the Baltic states is a very good example for us, and we can transpose a great many positive impulses into practice based on their experiences, primarily in environmental issues.
(RO) Mr President, the European Union strategy for the Danube region, drawn up on the basis of the Baltic Sea strategy model, offers a means of coordinating the European Union's policies in a number of areas. This strategy will have to respond to the challenges facing the states in the region: economic and social disparities between the different regions in the countries bordering the Danube, the increase in shipping traffic, climate change, cultural diversity and environmental and biodiversity issues.
In this respect, I think that the European Union strategy for the Danube region will provide an ongoing platform for dialogue between Member States of the European Union and non-Member States, as well as an instrument for achieving long-term benefits at national, regional and local level. We want a proper strategy based on new technologies, innovation and investment, one which, once it has been implemented, will ultimately improve the quality of life for all European citizens in the Danube region.
Mr President, it is not possible to deal with all of this in the short space of time available, but allow me to address two or three points. The first of these points relates to the issue of navigability. This is an issue for which we need to find a clever, ecologically acceptable and economically justifiable solution.
There are two approaches that can be combined intelligently. First of all, we need to energetically engage in work such as developing ships' hulls in order to lower energy consumption and lessen the negative impact on river beds. Secondly - I believe that too little attention has been paid to this hitherto, and I agree with all those who believe that ships should be adapted to the river, not the other way round - we should free ourselves of the notion that ships need to be of the same size right along the Danube. The ships that sail the Mediterranean are not the same ships that sail the Atlantic, and vice versa. We know that the average distance for freight transport is around 800 kilometres and I am convinced that if the choice available is sufficiently attractive, then that distance, too, could be reduced. It is therefore also interesting to consider whether it would be possible, in this regard, for us to also put in place or offer adequate choice in relation to ship size for different sections of the river.
One issue that will also be of importance in this context that has been mentioned a number of times is what is known as 'multilevel governance'. In this regard, we are in a position to try something out, an approach that we intend to put in place quite vigorously in the forthcoming programme period, specifically, an attempt to truly involve all parts of society in the development, but, in particular, also in the implementation, of this strategy. In this connection, I absolutely share the appraisal of Mrs Kadenbach and others. There is an incredible enthusiasm here that must be channelled - bundled, if you will - in order to create the corresponding added value. We can tell that there is a real fervour and passion amongst the population.
In basic terms, we now need to jointly realise what we essentially already promised. In this regard, all I can do is call once again for us to truly put into practice the interventions that we have jointly envisaged. Above all, I would like to stress once again that there is enough money in principle, at least for the time being. What we have to do is use the money that is available to create the corresponding added value for the Danube and for the citizens, all 115 million of them, who live along it.
The debate is closed.
The vote will take place on Thursday, 17 February 2011.
Written statements (Rule 149)
in writing. - (HU) It has long been considered a hackneyed saying in scientific life that there are three main strategic treasures which man will even go to war to obtain. These treasures are the earth's oil, food and fresh water reserves. In Europe, the Danube is the river with the largest fresh water reserve. All its other advantages - from transport to energy production - can only be secondary in the light of the importance of water as a strategic commodity. As I have emphasised in several of my speeches in Parliament, it is for this reason that for me, the Danube strategy must be primarily a means of protecting potable water supplies. Incidentally, my position on this coincides with EU endeavours aiming to ensure compliance with the European Union's water quality requirements set out in the Water Framework Directive. I therefore believe that if, during the implementation of the strategy in practice, the interests of water source protection and energy production, or water source protection and inland shipping and transport, potentially clash, concessions must be made to this as the number one priority. In the light of all this, I find it surprising that the Commission's communication includes specific targets under the scope of the development of Danube shipping which stipulate that there must be a 2.5 metre draught for vessels on the river every day of the year. One reason why this condition is particularly strange is because, to the best of my knowledge, it failed to win the approval of not only Hungarian water specialists but also their Austrian and German colleagues.
The Danube has, for a long time, served not only as a natural border between states and regions, but also as a prospective source of energy and a little used means of transport. The Danube strategy is based on the principle of lowering these internal barriers until they are removed, with the aim of improving cooperation between the countries bordering the river. The Danube River Basin is the backbone of a sustainable macro-regional structure. The European strategy in this area is targeted at communities, regions and European states, harmonising their needs for economic, social and cultural development, while also complying with the environmental standards of the Danube's natural habitat. The coherent development of this macro-region will help narrow the disparities between regions and achieve the EU objective of territorial cohesion. The strategy will provide a platform for strengthening the partnerships between authorities at different levels, as well as between authorities, the private sector and civil society. Without the specific involvement of all the players mentioned, the implementation of such a complex and comprehensive structure as the Danube strategy will remain nothing more than just an aspiration. The development of a regional energy market is another area of interest for the countries bordering the Danube. Strategic interconnections between neighbouring states will have a positive influence on energy security and environmental protection, bearing in mind the potential as a source of sustainable energy offered by the Danube macro-region.
The Danube is a lifeline that, despite Europe coming together, seems to form a separating barrier as much as ever, with the Danube region a practically closed cultural zone from Passau to the Black Sea. The Danube strategy aims to improve how this river, which flows through eight EU Member States and six non-Member States, is used as a transport route, which is likely to involve deepening the navigation channels. In addition, the Danube strategy also covers the field of energy, which, in some circumstances, could include an expansion of hydroelectric power. The strategy is furthermore intended to be an important stimulating factor for the economy. We must hope that the EU's new flagship project that is the Danube strategy will subsequently actually be given some observable and tangible content. How much life will actually be breathed into this project will certainly depend, amongst other things, on how the tension between the objectives of environmental protection and drawing the Danube region together are resolved and whether the Danube will suffice as the common denominator for the implementation of this mammoth project. The scope of the Danube strategy will not be limited to taking account of environmental aspects in order to prevent further damage to the Danube ecosystem. It would be especially welcomed if the cooperation with Croatia as part of the Danube strategy could bring about progress in relation to the restitution claims of those Danube Swabians displaced after the First World War.
in writing. - (EL) The strategy for the Danube region is proof positive of the crucial importance of an 'integrated approach' to the development of areas which face common challenges, challenges which do not stop at the EU's borders and which require common action if they are to be addressed effectively. By coordinating policies, financing mechanisms and the agencies involved at various levels of governance, we shall be able to formulate integrated responses to a series of challenges: the untapped potential for river shipping, the lack of roads and railway lines and environmental threats. We all need to help to ensure that the strategy for the Danube region is implemented as quickly and as efficiently as possible. This and the strategy for the Baltic region will function as pilot projects and will provide best methods and mechanisms for their application to other 'macro-regions'. The challenges which the strategy for the Danube region needs to address clearly exist in other, broader, geographical areas, such as the Balkans and the Adriatic. There is no need for me to mention the consequences which climate change is expected to have on these areas and their potential in terms of developing a green economy, transport and renewable energy sources. The European Commission needs to respond to these challenges by adopting similar 'macro-regional strategies'.
Jobbik, the Movement for a Better Hungary, believes it is important and necessary to launch the EU strategy for the Danube region as soon as possible. However, the main problem, as usual, is posed by the issues of transparency and financing. Grant aid allocated from the Cohesion Fund and available from regional cooperation programmes must reach the local level. The current regional differences can only be diminished through the application of a thoroughly considered and transparent strategy which distributes unused funds effectively, supporting local entrepreneurs and investments directly. Member States wishing to accede to the European Union, such as Croatia and later Serbia, will also be natural partners of the Danube region. For this reason, the strategy should give far greater weight to cross-border cooperation and the role of new Member States.